UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-06103 Investors Cash Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:3/31 Date of reporting period: 6/30/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2011(Unaudited) Investors Cash Trust-Treasury Portfolio Principal Amount ($) Value ($) Government & Agency Obligations 28.3% US Treasury Obligations US Treasury Bills: 0.145% *, 9/29/2011 0.216% *, 10/20/2011 0.221% *, 10/20/2011 US Treasury Notes: 0.875%, 1/31/2012 1.0%, 9/30/2011 1.0%, 10/31/2011 1.0%, 3/31/2012 1.125%, 12/15/2011 1.375%, 2/15/2012 1.375%, 4/15/2012 1.75%, 11/15/2011 4.5%, 11/30/2011 4.5%, 3/31/2012 4.625%, 8/31/2011 4.625%, 10/31/2011 4.625%, 2/29/2012 Total Government & Agency Obligations (Cost $915,574,651) Repurchase Agreements 69.5% Barclays Capital, 0.01%, dated 6/30/2011, to be repurchased at $927,000,258 on 7/1/2011 (a) BNP Paribas, 0.005%, dated 6/30/2011, to be repurchased at $432,000,060 on 7/1/2011 (b) Citigroup Global Markets, Inc., 0.01%, dated 6/30/2011, to be repurchased at $300,000,083 on 7/1/2011 (c) Credit Suisse Securities (USA) LLC, 0.01%, dated 6/30/2011, to be repurchased at $100,000,028 on 7/1/2011 (d) JPMorgan Securities, Inc., 0.0001%, dated 6/30/2011, to be repurchased at $386,686,813 on 7/1/2011 (e) The Toronto-Dominion Bank, 0.005%, dated 6/30/2011, to be repurchased at $100,000,014 on 7/1/2011 (f) Total Repurchase Agreements (Cost $2,245,686,812) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,161,261,463) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $3,161,261,463. (a) Collateralized by $954,339,reasury Note, 1.5%, maturing on 6/30/2016 with a value of $954,540,094. (b) Collateralized by $438,925,reasury Note, 0.625%, maturing on 6/30/2012 with a value of $440,640,043. (c) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) US Treasury Inflation-Indexed Bond 4/15/2028 4,492,783 US Treasury Inflation-Indexed Note 1/15/2014 307,507,232 Total Collateral Value (d) Collateralized by $187,927,reasury STRIPS, with various maturity dates of 11/15/2018-8/15/2039 with a value of $102,000,432. (e) Collateralized by $394,865,reasury Note, 1.375%, maturing on 11/30/2015 with a value of $394,421,115. (f) Collateralized by $102,949,reasury Note, 1.5%, maturing on 6/30/2016 with a value of $102,000,008. STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of June 30, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Government & Agency Obligations(g) $
